DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 June 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-7, 9, 10, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 20110070558 A1).
[AltContent: textbox (Diameter in the trailing portion)][AltContent: textbox (Diameter in the leading portion)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    708
    323
    media_image1.png
    Greyscale
             

    PNG
    media_image2.png
    496
    296
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    683
    398
    media_image3.png
    Greyscale

Regarding claim 1, Park et al. discloses a fixture for insertion into a bore hole arranged in bone tissue, including a threaded leading portion and a threaded trailing portion located coronally of the threaded leading portion (see annotated Fig. 2 above), 
wherein the threading of the threaded leading portion (20) has at least one first thread spiral (21), 
wherein the threading of the threaded trailing portion has at least one more thread spirals (11) than a number of thread spirals of the threaded leading portion, 
wherein the threading of the threaded trailing portion and the threading of the threaded leading portion have the same or substantially the same lead (see annotated Fig. 2 above), 

wherein the at least one thread spiral in the threaded trailing portion having substantially the same profile as the outermost part of said at least one first thread spiral in the threaded leading portion is arranged to follow the spiral path of said at least one first thread spiral (see annotated Fig. 2 above, where the threading of the threaded leading portion continuous towards the threaded trailing portion, therefore it follows the same spiral path of the at least one first threaded spiral),
However, Park does not disclose that said substantially the same profile is such that the thread spiral in the threaded trailing portion that follows the path of said at least one first thread spiral in the threaded leading portion (i) has the same radius of curvature at a top of the peaks as said at least one first thread spiral, and (ii) also has the same apical and coronal flank angles relative to a plane perpendicular to central fixture axis, respectively, as said at least one first thread spiral (see Fig. 5 above – the shape of the threads of both portions have the same flank angles making the same curvature at the top of the thread).  
Park et al. discloses a shape for the peaks that is different from the circular or curved profile, but changing the profile of the peaks in Park is considered a matter of choice which a person of ordinary skill in the art would have found obvious asset persuasive evidence that the particular configuration of the claimed threads is significant. In re Dailey,
Furthermore, based on Park’s Fig. 3 and 5 above, the thread spiral (21) of the leading portion extends towards the trailing portion forming the thread spiral (11), wherein an additional thread spiral in the trailing portion is added in between each extended thread spiral, where each having thread spiral has the same peak shape. 
Therefore, a person skill in the art would conclude that if the thread spiral of the treaded trailing portion is a continuation of the thread spiral of the treaded leading portion, both threaded spiral of the threaded trailing and leading portions have the same configuration and shape on at least the peak portion of the thread. 
Therefore, it is understood that both thread spirals of the thread of the leading and trailing portions have the same coronal and apical flank angles relative to a plane perpendicular to a central fixture axis, in order to create a smooth transition from the leading portion towards the trailing portion without a cutting surface on at least that thread spiral.
Furthermore, the same conclusion applies to the additional thread spiral of the threaded trailing portion, this is due to it has the same shape and configuration as the extended thread spiral of the trailing portion, in addition that Park uses the same label (11) when describing the threads for both threads spiral of the threaded trailing portion.
Regarding claim 4
Regarding claim 5, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the profile of one of the thread spirals of the at least one more thread spirals in the threaded trailing portion, that does not follow the path of said first thread spiral in the threaded leading portion, alters along the thread (see Fig. 2 above, the additional thread spiral is next to the first spiral, in this way during insertion of the implant will create another path next to the path of the first thread spiral).  
Regarding claim 6, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the smallest spacing between adjacent peaks of the threading in the threaded trailing portion is smaller than the smallest spacing between adjacent peaks of the threading in the threaded leading portion (see Fig. 2 and 5 above).
Regarding claim 7, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the number of the at least one more thread spirals in the threaded trailing portion is an integer multiple of the number of thread spirals in the threaded leading portion (see Fig. 2 above - the threaded trailing portion has an additional thread than in the threaded leading portion).
Regarding claim 9, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the fixture is self-tapping (see Fig. 2 above – elements 12, 22, 12).
Regarding claim 10, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the fixture is provided with separate cutting means (12) adapted for cutting a female thread in the bone 
Regarding claim 11, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the depth of the threads in the threaded leading portion (b) is larger than the depth of the threads in the threaded trailing portion (b’) (see Fig. 5 above).  
Regarding claim 13, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that the major diameter of the fixture is greater in the threaded trailing portion than in the threaded leading portion (see annotated Fig. 2 above – and due to the fixture has a conical shape the diameter of the threaded trailing portion is bigger than the diameter of the fixture in the threaded leading portion).  
Regarding claim 14, Park et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Park et al. discloses that major diameter of the fixture is increasing in the threaded trailing portion, as seen in apical to coronal direction (see Fig. 2 and 5 above).
Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 20110070558 A1) as applied to claim 1, in further view of Niznick (US 7677891 B2).
Regarding claim 8, 
However, Park does not disclose that the threading in the threaded leading portion has at least a first and a second thread spiral.    
Niznick teaches a dental fixture including a threaded leading portion (13) and a threaded trailing portion (12) (see Fig. 1) and that the threads in the at least the leading portion include multiple lead threads (see abstract, col. 2, lines 55-56) with double lead threads (see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of the threaded leading portion Park, with the double threads in the threaded leading portion of Niznick, in order to completely insert the fixture using less turns than when using a single thread spiral. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejection, applicant argues that the description of the fixture with the limitations added in the amendment is not found in the prior arts used in the last Office action.
Regarding the prior art of Park (WO 2009054650 A1), aka Park(‘650)
Regarding the prior art of Park (US 20110070558 A1), aka Park(‘558), the Office disagrees, because the prior art has been interpreted as that the fixture includes a threaded leading portion and a threaded trailing portion, where of the threaded leading portion includes the spiral thread (21) that extends to the threaded trailing portion in the form of one of the spiral threads (11). The second spiral thread (11) of the treaded trailing portion is another thread spiral having the same shape and configuration in the peak of the thread of the thread spiral (21) that extends from the threaded leading portion, as explained in more detail in the rejection above. 
The Office understands that due to one of the threads (11) of the threaded trailing portion extends from the thread spiral (21) of the threaded leading portion as shown in Fig. 2 above, a person skill in the art would understand that both thread spirals have the same shape and configuration. In this way the thread spiral (11) of the threaded trailing portion maintains the same coronal and apical flank angles as the thread spiral (21) of the threaded leading portion as claimed.  
In addition, Park describes the angle  of the apical flank of the thread (21) (see Fig. 5 above). It is understood that if Park is already describing the angle  of the thread spiral (21) in the threaded leading portion. It would have been obvious that the prior art also would have addressed the difference between them, if that would have been the case. Due to Park is not describing a difference between the two areas, it is understood that the angle  is maintained along the fixture.
Furthermore, due to all the thread spirals (11) of the threaded trailing portion have the same shape and configuration, it is understood that all of the thread spirals (11) have 
The reasons given above, it is understood that the description of the threads of the present fixture is found in the prior art of Park(‘558), making the claims not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772